Fitzgerald, C. J.,
concurring:
In this matter my concurrence is special and to this extent: The language used by the respondent in his petition for a rehearing, and on which this contempt proceeding was based, was, in my opinion, contemptuous of this court, and, of *123course, should not have been used. The respondent, however, in response to the order of the court to show cause why he should not be punished therefor, appeared and disclaimed any intention to be disrespectful or contemptuous, and moved that, if the court deemed the language contemptuous, the said language be stricken out of his petition. Respondent not only contended and said that he had no intention to be disrespectful or contemptuous, but he also earnestly contended that the language charged against him and which he admitted having used was not disrespectful or contemptuous. In this last contention, I think, he was plainly in error.
The duty of courts in matters of this kind is indeed an unpleasant one, such, at least, has it always appeared to me. Yet it must sometimes be done.
Therefore I concur in the conclusion reached, and in the order stated in the opinion of Justice Talbot, to wit: "It is ordered that the offensive petition be stricken from the files, that respondent stand reprimanded and warned, and that he pay the costs of this proceeding.”